DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed April 28th 2022 has been entered and made of record.  Claims 1, 11, 16 and 19 are amended.  Claims 2, 17 and 20 are cancelled.  Claims 1, 3-16, 18 and 19 are pending.
	Applicant’s remarks in view of the newly presented amendments have been considered but are not fond to be persuasive for at least the following reasons:
	Applicant argues that the reference to Samet does not disclose the newly amended limitations of:
	in response to the determining that the structure in the at least one image does not exhibit at least one liveness characteristic, initiating a further age verification procedure;
 wherein the further age verification procedure comprises receiving an age-related identity attribute associated with a user of the computer terminal, and verifying a source of the age-related identity attribute.
	Examiner disagrees.  
Samet clearly teaches that the user has an optional bypass of the liveness verification and facial detection/age verification steps based on input prompts (Fig. 4A, step 403).  As shown in Fig. 4B, step 421, when partial facial features are determined to be insufficient or inadequate, an error reading is provided and at step 423, the user is provided to try facial sequence again beginning at step 401, which brings us back to step 403, wherein the user may opt out of the facial recognition to verify their age through a series of prompts such as entering an ID as described in paragraph [0064].  The user may input an ID or other suitable identifier that was assigned to a previous successful verification.  Samet clearly teaches the amended claim features.  The rejection in view of Samet is therefore maintained and accordingly made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 12-16 and 18-19 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2016/0063314 to Samet.

With regard to claim 1, Samet discloses a method of authorizing the performance at a computer terminal of an age-restricted activity (paragraph [0003], for the age restricted activities, see Fig. 16.}, the method comprising the following steps, implemented in an image processing system:
	receiving image data of at least one image captured at the computer terminal (paragraph [0047], Facial image is captured to determine age and/or liveness);
	processing the image data of the at least one image to determine whether performance of the age-restricted activity is authorized, by:
	detecting a structure in the al least one image having human characteristics (paragraphs [0047], [0058]-[0059] and [0177]-[0179], Facial image characteristics are used to determine age/liveness);
	determining an estimated human age based on the human characteristics (paragraph [0179], age estimator 1421); and
	determining whether the structure in the at least one image exhibits at least one liveness characteristic indicating the human characteristics from which the estimated human age is determined have been captured directly from a living human at the computer terminal (paragraphs [0058]-[0059] and [0197]-[0199], The age and liveness are determined from the facial image); and
	wherein said determination is positive if the estimated human age meets a predetermined age requirement and the structure is determined to exhibit at least one
liveness characteristic, and negative if:
	i} the estimated human age does not meet the predetermined age requirement; and/or
	i} the structure is not determined to exhibit at least one liveness characteristic (paragraph [0058], “Based on the facial characteristics age and liveness detection determinations, the system may determine whether to provide or deny permission for access to one or more resources. “)
	in response to the determining that the structure in the at least one image does not exhibit at least one liveness characteristic, initiating a further age verification procedure (Samet clearly teaches that the user has an optional bypass of the liveness verification and facial detection/age verification steps based on input prompts (Fig. 4A, step 403).  As shown in Fig. 4B, step 421, when partial facial features are determined to be insufficient or inadequate, an error reading is provided and at step 423, the user is provided to try facial sequence again beginning at step 401, which brings us back to step 403);
 wherein the further age verification procedure comprises receiving an age-related identity attribute associated with a user of the computer terminal, and verifying a source of the age-related identity attribute (As shown at step 403, the user may opt out of the facial recognition to verify their age through a series of prompts such as entering an ID as described in paragraph [0064].  The user may input an ID or other suitable identifier that was assigned to a previous successful verification.  The ID entered by the user is interpreted as an identity attribute and the source is the previous successfully verification).

	With regard to claim 3, Samet discloses a method according to claim 2, wherein the source of the age-related identity attribute is a digital identity system (paragraphs [0064]-[0065], Samet teaches that user ID may also be used for verification).  

With regard to claim 4, Samet discloses a method according to claim 3, wherein the age-related identity attribute is obtained by: 
outputting at the computer terminal a code for capturing at a user device, the code associated with the computer terminal; 
12receiving at the digital identity system a message which includes the code as captured at the user device; 
accessing a digital identity comprising the age-related attribute based on the message and using the code to transmit the age-related attribute to the computer terminal (paragraphs [0064]-[0066], Samet teaches that user ID may also be used for verification.  The computer outputs a prompt for the user ID which the user provides for verification).  

With regard to claim 5, Samet discloses a method according to claim 2, wherein the source of the age-related identity document is an identity document, the age-related identity attribute captured from the identity document (paragraphs [0064]-[0066], Samet teaches that user ID may also be used for verification.  The computer outputs a prompt for the user ID which the user provides for verification).

With regard to claim 6, Samet discloses 10a method according to claim 5, wherein said verifying comprises verifying the age-related identity attribute has been captured from an authentic identity document (paragraphs [0064]-[0066], Samet teaches that user ID may also be used for verification.  The computer outputs a prompt for the user ID which the user provides for verification).

With regard to claim 7, Samet discloses a method according to claim 1, wherein if the determination is negative, an alert is outputted in response (paragraph [0058], “Based on the facial characteristics age and liveness detection determinations, the system may determine whether to provide or deny permission for access to one or more resources. “ The alert in this case is letting the user know they have been denied access).

  
With regard to claim 12, Samet discloses a method according to claim 1, wherein the at least one image is a video image (paragraphs [0069] and [0078]).  

With regard to claim 13, Samet discloses a method according to claim 1, comprising a step of providing an output at the 30computer terminal, wherein the liveness characteristic is an expected response to the output (paragraphs [0069] and [0078]).
  
With regard to claim 14, Samet discloses a method according to claim 13, wherein the output is randomized (paragraphs [0008] and [0009] and [0011]).

With regard to claim 15, Samet discloses a method according to claim 1, when performed in response to determining that a user is attempting to purchase an age-restricted item (paragraph [0052], Certain purchases are prevented according to determined characteristics of the user such as age).  

With regard to claim 16, the discussion of claim 1 applies.  Samet discloses a system for performing the method of claim 1 (Figs. 1, 8, 9 and 10).

With regard to claim 18 the discussion of claim 3 applies.
  
	With regard to claim 19, the discussion of claim 1 applies.  Samet discloses a computer program for executing the steps of the method of claim 1 (Figs. 3 and 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2016/0063314 to Samet and 2019/0014999 to Yuen et al.

With regard to claim 8, Samet discloses a method according to claim 1, but does not explicitly disclose wherein the at least one liveness characteristic indicates the structure is three-dimensional.  Yuen teaches a facial image identification system that accounts for 3D image data (paragraphs [0056]-[0057], [0068] and [0084]-[0087]). 3D imaging is well known in the art of facial biometrics.  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to use 3D facial images as taught by Yuen in an attempt to identify and match biometric facial data in order to provide a level of security and certainty in the face identification).

With regard to claims 9 and 10, Samet discloses a method according to claim 1, but does not explicitly disclose wherein the at least one liveness characteristic 20comprises a physiological signature and wherein the physiological signature is a heartbeat detected from skin colour changes in the at least one image.  Yuen teaches a system for determining a liveness characteristic specifically anti-mask spoofing of a 3D face image that detects the heartbeat of an individual though variations in the skin color caused by blood circulation. (paragraphs [0045]-[0046]).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use a heartbeat determination by monitoring the skin color as a means to determine face liveness in a facial biometric system in order to identify and reject non-live or masked faces as taught by Yuen in combination with the liveness detection of Samet.   


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2016/0063314 to Samet and 7,319,779 to Mummareddy et al.

	With regard to claim 11, Samet discloses 25a method according to claim 1, but does not explicitly disclose wherein the at least one image is captured by a thermal imaging camera.  Mummareddy discloses that the camera can be a thermal imaging camera (column 8, claim 11).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use a thermal imaging camera as taught by Mummareddy in the face liveness detection of Samet in order to identify temperature aspects of the facial image to aid in determining liveness of the face  

FINAL REJECTION
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669